Citation Nr: 0639058	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-15 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 40-percent disabling.

2.  Entitlement to an initial rating higher than 10 percent 
for adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from October 1976 to April 
1977.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which increased the veteran's bilateral hearing loss 
disability rating from 20 to 40 percent effective May 30, 
2001.  She wants an even higher rating.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993) (a veteran is presumed to be 
seeking the highest possible rating unless she expressly 
indicates otherwise).

This appeal also arises from a more recent April 2004 rating 
decision that denied service connection for an adjustment 
disorder, claimed as secondary to the veteran's hearing loss 
disability.  Subsequently, however, in a January 2005 rating 
decision, service connection was granted and a 10 percent 
evaluation assigned effective January 23, 2004.  The veteran 
wants a higher initial rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (when a veteran timely appeals 
the rating initially assigned for her disability, just after 
establishing her entitlement to service connection for it, VA 
must consider her claim in this context - which includes 
determining whether her rating should be "staged" to 
compensate her for times since the effective date of her 
award when her disability may have been more severe than at 
others).

The Board is remanding this case to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  VA will notify the veteran if 
further action is required on her part.




REMAND

The Veterans Claims Assistance Act (VCAA) redefined VA's 
obligations in terms of its duties to notify and assist the 
veteran in developing the evidence pertinent to her claims.  
The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, and 5126 (West 2002 and Supp. 2006), and the 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

The VCAA requires that VA notify the veteran of any evidence 
that is necessary to substantiate her claims, as well as 
apprise her of the evidence VA will attempt to obtain and the 
evidence she is responsible for providing.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA's requirements apply to all five 
elements of a service connection claim:  1) veteran status, 
2) existence of a disability, 3) a connection between the 
veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO's February 2004 letter to the veteran did not properly 
advise her of the evidence that was necessary to substantiate 
her underlying claim for service connection for an adjustment 
disorder - including, more importantly to her current appeal 
since service connection later was granted, notice that a 
disability rating and an effective date would be assigned in 
the event this occurred.  Id.; 38 C.F.R. § 3.159 (2006).  And 
while a more recent November 2005 letter informed her of the 
evidentiary requirements for obtaining a higher disability 
rating, the letter still did not address the downstream 
effective date element of her claim.  So this additional 
notice is required before deciding her appeal.

The VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes" or issued after 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. April 5, 2006).  


In this case, the first VCAA notice pertaining to the 
veteran's increased rating for hearing loss claim was sent in 
November 2005, 17 months after the last adjudication of this 
claim by the RO.  She has not received the notice required by 
the Mayfield decision, since the RO has not readjudicated 
this claim since providing content-complying VCAA notice.

This case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if a higher rating 
is assigned for the adjustment disorder or hearing loss.  The 
notice also must include an explanation of the type of 
evidence that is needed to establish both a disability rating 
and an effective date for these claims.

Also insofar as the veteran's hearing loss, the Board 
observes that the most recent VA audiology examination was 
conducted in September 2003, over three years ago.  The 
veteran's most recent psychiatric evaluation was conducted in 
February 2004, over two years ago.  The objective clinical 
findings from those examinations may no longer reflect the 
current severity of her disabilities.  So new examinations 
are needed.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (Court determined the 
Board should have ordered contemporaneous examination of 
veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where record does not adequately reveal current state 
of claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).



Since the Board has determined that examinations are 
necessary in this case, the veteran is hereby informed that 
38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  This regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examinations are scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Finally, in correspondence received in September 2005, the 
veteran's representative indicated the veteran currently 
receives treatment at the East Orange, New Jersey VA Medical 
Center, and that records of this treatment are pertinent to 
the claims on appeal.  These additional records should be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency and must be obtained 
if they could be determinative of the claim).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a VCAA letter 
regarding her claims for higher disability 
ratings for her hearing loss and 
adjustment disorder.  The letter must 
include an explanation of the information 
or evidence needed to establish both a 
higher disability rating and effective 
date for these claims, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Obtain the records of the veteran's 
ongoing treatment at the VA Medical Center 
in East Orange, New Jersey.  For 
reference, see her representative's 
September 2005 statement.

3.  Schedule the veteran for a VA 
audiology examination, to include an 
audiogram and Maryland CNC speech 
recognition test to determine the current 
nature and severity of her bilateral 
hearing loss.  Her VA claims file must be 
made available to the designated examiner 
for a review of the pertinent medical 
history.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
performed.

The examiner should report complaints and 
clinical findings in detail including 
pure-tone threshold averages and speech 
discrimination scores.

4.  Also schedule the veteran for a VA 
psychiatric examination to ascertain the 
current nature and severity of her 
adjustment disorder.  The claims file must 
be made available to the designated 
examiner for review of the pertinent 
medical history.

The examiner should identify all of the 
symptoms or manifestations of the 
veteran's adjustment disorder.  
The examiner should comment on the 
severity of symptoms and the impact of the 
adjustment disorder symptomatology upon 
the veteran's daily functioning.  The 
examiner must assign a Global Assessment 
of Functioning (GAF) score and explain 
what the score means.  The examiner should 
indicate whether the adjustment disorder 
prevents the veteran from obtaining and 
maintaining substantially gainful 
employment.

5.  Then readjudicate the claims in light 
of the additional evidence obtained.  If 
they are not granted to the veteran's 
satisfaction, send her and her 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the claims 
to the Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


